United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PROCESSING & DISTRIBUTION CENTER,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0317
Issued: October 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 25, 2019 appellant filed a timely appeal from an August 2, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated October 5,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 20-0317 (issued
October 5, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s entitlement to compensation
benefits pursuant to 5 U.S.C. § 8123(d), effective August 2, 2019, due to her obstruction of a
scheduled medical appointment.
FACTUAL HISTORY
On March 13, 2013 appellant, then a 48-year-old general clerk, filed a traumatic injury
claim (Form CA-1) alleging that on February 14, 2013 she injured her shoulders and left hip when
she fell from her chair while in the performance of duty. On April 15, 2013 OWCP accepted the
claim for a partial tear of the right rotator cuff. It paid appellant wage-loss compensation on the
supplemental rolls beginning April 1, 2013 and on the periodic rolls beginning June 2, 2013.
On November 13, 2018 OWCP referred appellant to Dr. Donald Garver, a Board-certified
orthopedic surgeon, for a second opinion examination. It advised that under section 8123(a) that
she may arrange to have a physician of her choice who is paid by her present at the examination
and that she was not entitled to have anyone else in the examination room with her unless OWCP
determined, based on rationalized medical evidence, that it was necessary or that exceptional
circumstances existed.
A November 19, 2018 report by Dr. Garver indicated that appellant presented in a
wheelchair with a mask over her face due to a recent episode of pneumonia. Appellant’s speech
was slow and slurred and her friend reminded her about her history of injury because she got the
dates confused and had trouble answering questions. Dr. Garver stated that her past medical
history included seizures and a stroke and that she had many cognitive issues including memory
loss. He stated that appellant was 240 pounds and was wearing a back brace. Dr. Garver related
that she could barely stand and he had to have her friend help her up onto the examination table,
which he described as a major undertaking. He related that she appeared disabled and as if she
could barely maneuver or function. Dr. Garver additionally noted that he did not know if appellant
gave her full effort in his physical examination of her or if she falsified some of her issues.
In a July 18, 2019 notice of proposed suspension, OWCP advised appellant that 5 U.S.C.
§ 8123(d) provides that, if an employee refuses to submit to or obstructs an examination, his or her
right to compensation is suspended until the refusal or obstruction stops. It found that she
obstructed the examination with Dr. Garver on November 19, 2018 because she had an additional
person attend her examination. OWCP stated that an additional person is allowed at an
examination only when there is rationalized medical evidence that establishes the need for
someone else in the room, and it found that appellant had not supplied this evidence. It advised
appellant that she must submit a new and pertinent explanation for obstructing the examination
with Dr. Garver within 14 days of the notice of proposed suspension. If good cause was not
established, entitlement to wage-loss compensation and medical benefits would be suspended in
accordance with 5 U.S.C. § 8123(d) until she attended and fully cooperated with the examination.
A March 4, 2013 unsigned letter from Dr. Jeff Carroll, an osteopath Board-certified in
orthopedic surgery, indicated that appellant presented with increased pain in her right shoulder.

2

Dr. Carroll conducted a physical examination and diagnosed a possible right shoulder internal
derangement.
April 9, 2013 physical therapy records signed by David Gross, a physical therapist,
indicated that appellant had a rotator cuff disorder and stated that, while appellant showed some
improvement in range of motion, strength, and function, she continued to experience a lot of pain.
A June 2, 2014 left shoulder magnetic resonance imaging (MRI) scan interpreted by
Dr. Jerald Henry, a Board-certified radiologist, displayed tendinosis and/or interstitial partial tear
involving the distal supraspinatus tendon, a joint effusion, and mild acromioclavicular arthritis.
A June 4, 2014 right shoulder MRI scan interpreted by Dr. Henry displayed a distal
supraspinatus tendon partial tear, evidence of chronic rotator cuff tendinopathy, moderate
acromioclavicular osteoarthritis, and a joint effusion.
A November 2, 2018 unsigned right shoulder MRI scan revealed a full-thickness tear of
the anterior supraspinatus in the setting of severe tendinosis and articular surface delamination
throughout the entire supraspinatus and conjoined fibers of infraspinatus. It also showed
subcromial/subdeltoid bursitis and mild acromioclavicular osteoarthritis.
An undated and unsigned left shoulder MRI scan revealed degenerative cysts and spurring
in the bone marrow and a full-thickness defect in the anterior aspect of the supraspinatus in the
background of extensive tendinosis and severe articular surface delamination in the rotator cuff.
A June 24, 2019 attending physician’s report (Form CA-20) signed by Dr. Mazin Yonan,
Board-certified in internal medicine, diagnosed rotator cuff tears and a lung injury. Dr. Yonan
indicated that appellant was unable to work as she was totally disabled and was unable to perform
daily activities such as grooming, cooking, and driving.
The record contains a July 30, 2019 memorandum of a telephone call (Form CA-110 notes)
indicating that appellant agreed to attend a second opinion examination and stated that she would
need an accommodation. OWCP informed her that she had 14 days to respond to the notice of
proposed suspension, and that her compensation was at risk of being suspended. It further
explained that the second opinion examination would be rescheduled, and that if she attended and
did not obstruct the examination her compensation would be reinstated. Appellant indicated that
she had just received the notification of suspension on “Friday.”
A July 30, 2019 letter from appellant indicated that the person she brought with her to her
November 19, 2018 appointment with Dr. Garver was a part-time caregiver and transporter who
assisted her with daily activities and is aware of her conditions. Appellant indicated that she had
a mask on because she was being treated for pneumonia and was also being treated for a
methicillin-resistant staphylococcus aureus (MRSA) infection. She stated that she was in a
wheelchair because of her walking limitations, edema, torn meniscus, and fluid in her knees.
Appellant related that she also had medicated cotton in her mouth due to an abscess which may
have been why Dr. Garver thought her speech was slow and slurred, but her memory loss only
occurs during her seizures and she is fully aware of her history of injury and was not being coached
by her caregiver. She also related that she brought in medical records documenting her history
and asked Dr. Garver to read them, but he declined. Appellant noted that her shoulder issues have
3

caused her to be unable to engage in activities of daily living (ADLs) and have contributed to her
weight gain and lack of mobility. She listed additional issues she suffered from as congested heart
failure, pain, kidney problems, seizures that cause memory issues, stenosis, and emotional
disturbances that prevent her from staying on task. Appellant related that she wears a back brace,
hand and wrist braces, knee braces, shoulder harnesses, and uses a walker. She stated that she has
been deemed disabled by the Social Security Administration, and that all of her injuries are
documented in x-rays, MRI scans, and computerized tomography (CT) scans. Appellant also
stated that because her doctor was male she would be more comfortable with a nurse being present
for the examination. She added that she was prepared to be reevaluated as soon as possible.
July 31, 2019 Form CA-110 notes indicated that appellant stated that she had special needs
that needed to be accommodated for a second opinion examination, such as having a woman in
the room when being examined by a male doctor. The Form CA-110 notes further indicated that
appellant requested a “call back” to further discuss “her ‘special needs at [second opinion] appt.’”
By decision dated August 2, 2019, OWCP finalized its proposed suspension, effective
August 2, 2019, pursuant to 5 U.S.C. § 8123(d). It explained, “You failed to adhere to [the] FECA
regulations by having another person present in the room during your examination without prior
authorization by this office.”
LEGAL PRECEDENT
Section 8123(a) of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.4 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.5
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.6
The employee may have a qualified physician, paid by him or her, present at such
examination.7 However, the employee is not entitled to have anyone else present at the
examination unless there is rationalized medical evidence that establishes that someone else is
needed in the room or OWCP decides that exceptional circumstances exist.8 Where an employee
requires an accommodation, such as where a hearing-impaired employee needs an interpreter, the
presence of an interpreter will be allowed.9

4

5 U.S.C. § 8123(a).

5

L.B., Docket No. 17-1891 (issued December 11, 2018); J.T., 59 ECAB 293 (2008).

6

20 C.F.R. § 10.320.

7

Id.

8

Id.

9

Id.

4

Section 8123(d) of FECA and OWCP regulations provide that, if an employee refuses to
submit to or obstructs a directed medical examination, his or her right to compensation is
suspended until the refusal or obstruction ceases.10 OWCP’s procedures provide that, before
OWCP may invoke these provisions, the employee is to be provided a period of 14 days within
which to present in writing his or her reasons for the refusal or obstruction.11 If good cause for the
refusal or obstruction is not established, entitlement to compensation is suspended in accordance
with section 8123(d) of FECA.12
ANALYSIS
The Board finds that OWCP improperly suspended appellant’s entitlement to
compensation benefits pursuant to 5 U.S.C. § 8123(d), effective August 2, 2019, due to her
obstruction of a scheduled medical appointment.
Dr. Garver’s November 19, 2018 report indicated that appellant presented in a wheelchair
with a mask over her face due to a recent episode of pneumonia. Appellant’s speech was slow and
slurred and she got the dates confused and had trouble answering questions. Dr. Garver noted that
her past medical history included seizures and a stroke and that she has many cognitive issues
including memory loss. He indicated that appellant was 240 pounds and was wearing a back brace.
Dr. Garver related that she could barely stand and he had to have her caregiver help her up onto
the examination table, which he described as a major undertaking. He also related that appellant
appeared disabled and could barely maneuver or function. Dr. Garver additionally noted that he
did not know if she gave her full effort in his physical examination of her or if she falsified some
of her issues.13
Appellant’s July 30, 2019 letter indicated that the friend she brought with her to her
November 19, 2018 appointment with Dr. Garver was a part-time caregiver and transporter who
assisted her with daily activities and is aware of her conditions. Appellant indicated that she had
a mask on because she was being treated for pneumonia and was also being treated for an MRSA
infection. She stated that she was in a wheelchair because of her walking limitations, edema, torn
meniscus, and fluid in her knees. Appellant related that she also had medicated cotton in her mouth
due to an abscess which may have been why Dr. Garver thought her speech was slow and slurred.
She noted that her shoulder issues have caused her to be unable to engage in ADLs and have
contributed to her weight gain and lack of mobility. Appellant listed additional issues she suffered
from, such as congested heart failure, pain, kidney problems, seizures that cause memory issues,
stenosis, and emotional disturbances that prevent her from staying on task. She related that she
wears a back brace, hand and wrist braces, knee braces, shoulder harnesses, and uses a walker.

10

5 U.S.C. § 8123(d); see also id. at § 10.323; L.B., supra note 4.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
12

Id.

13
Dr. Garver’s report, however, indicated that he was able to conduct an examination and was able to evaluate,
make conclusions and answer the questions posed by OWCP relative to her condition.

5

As noted above, the employee is not entitled to have anyone else present at the examination
unless there is rationalized medical evidence that establishes that someone else is needed in the
room or OWCP decides that exceptional circumstances exist.14 Where an employee requires an
accommodation, such as where a hearing-impaired employee needs an interpreter, the presence of
an interpreter will be allowed.15 The only limitation on this authority is that of reasonableness.16
The Board finds that exceptional circumstances exist in this case because Dr. Garver’s
November 19, 2018 report indicates that appellant was physically disabled and needed a caregiver
present to help with her examination. Dr. Garver needed the caregiver’s assistance to help
appellant answer questions and to physically lift her out of the wheelchair and onto the examination
table, which he described as a major undertaking. He observed that appellant could barely
maneuver or function and suffered from cognitive issues. The evidence is sufficient to establish
that appellant required an accommodation due to her disability and; therefore, the Board finds that
OWCP was unreasonable in finding that appellant obstructed her November 19, 2018 medical
appointment by having her caregiver accompany her to the scheduled examination.17
CONCLUSION
The Board finds that OWCP improperly suspended appellant’s entitlement to
compensation benefits pursuant to 5 U.S.C. § 8123(d), effective August 2, 2019, due to her
obstruction of a scheduled medical appointment.

14

Id.

15

Id.

16

Anthony H. Jackson, 53 ECAB 29 (2002).

17

The Board notes that OWCP reinstated appellant’s compensation on November 11, 2019.

6

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

